DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants persuasive arguments all the rejections are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach generating line grouping rules based on the plurality of generic forms and a ground truth for the plurality of generic forms, wherein the ground truth includes, for each form of the plurality of forms, key-value pairs for the form; applying line groupings to the plurality of generic forms based on the line grouping rules; generating feature extraction rules based on the plurality of generic forms, based, at least in part, on the ground truth for the plurality of generic forms; extracting features from the plurality of generic forms based on the feature extraction rules; generating a key-value classifier model based on the extracted features, the applied line groupings, and the ground truth for the plurality of forms, such that the key-value classifier model is configured to determine, for each line of a form: a probability that the line is a value, and a probability that the line is a key; and generating a key-value pairing model based on the extracted features, the plurality of generic forms, the applied line groupings, and the ground truth for the plurality of forms, such that the key-value pairing model is configured to predict, for each key in a form, which value in the form corresponds to the key, as claimed with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663